DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 10, 14, 15 and 16 has been amended. 
Claims 10-17 are pending and examined as follows: 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/13/2021 were filed .The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: controller in claim 10.
Because the controller is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, the controller is defined in the specification as a processor 58 and memory 60 (paragraph 0058, lines 1-4),
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barber et al (US 7,491,916).

With regards to claim 10, Barber et al discloses a travel sensor assembly, comprising a non-contacting detector (proximity sensor, col 10, lines 36-39) configured to detect at least one of movement in a direction parallel to the surface of the work piece or a direction of movement parallel to the surface of the work piece, of an induction heating device relative to a work piece (proximity sensor determines that a target material has come within a predetermined distance from the coil head 20, col 10, lines 39-43), the travel sensor assembly configured to transmit a feedback signal relating to the at least one of the detected movement or detected direction of movement to a controller that controls a power source providing power to the induction heating device (tool 10 is placed into a mode in which the heating even is automatically initiated once the proximity sensor determines that a target material has come within a predetermined distance from the coil head 20, col 10, lines 39-43).
With regards to claim 11, Barber et al discloses further comprising the controller (manufacturing process control system, col 2, lines 15-20), wherein the controller is configured to adjust an amount of power provided by the power source to the induction heating device based at least in part on the feedback signal (tool 10 is placed into a mode in which the heating even is automatically initiated once the proximity sensor determines that a target material has come within a predetermined distance from the coil head 20, col 10, lines 39-43).
With regards to claim 12, Barber et al discloses wherein the controller (manufacturing process control system, col 2, lines 15-20) is configured to automatically detect when the travel sensor assembly is communicatively coupled to the controller, and to automatically adjust control of the power source based on the detection of the travel sensor assembly (tool 10 is placed into a mode in which the heating even is automatically initiated once the proximity sensor determines that a target material has come within a predetermined distance from the coil head 20, col 10, lines 39-43).
With regards to claim 13, Barber et al discloses wherein the controller (manufacturing process control system, col 2, lines 15-20) is configured to adjust the amount of power provided by the power source to the induction heating device based at least in part on parameters of a welding operation performed on the workpiece (tool 10 is placed into a mode in which the heating even is automatically initiated once the proximity sensor determines that a target material has come within a predetermined distance from the coil head 20, col 10, lines 39-43).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Barber et al as applied to claims 11-13 above, and further in view of Schmitt et al (US 2013/0134153)

With regards to claim 14, Barber et al does not disclose wherein the non- contacting detector comprises a magnetic sensor configured to detect the, at least one of the movement or the direction of movement.
Schmitt et al teaches wherein the non- contacting detector comprises a magnetic sensor configured to detect the, at least one of the movement or the direction of movement (magneto resistive position sensor, paragraph 0109, lines 1-2).

With regards to claim 15, Schmitt et al discloses the non-contacting detector comprises an accelerometer configured to detect the at least one of the movement, or the direction of movement (speed and acceleration of the carriage can be derived from the position detection sensor, paragraph 0109, lines 1-5).
With regards to claim 16, Schmitt et al discloses the non-contacting detector comprises an optical sensor configured to detect the at least one of the movement, or the direction of movement (the position of the carriage can be detected by optical sensors, paragraph 0109, lines 1-2).
With regards to claim 17, Schmitt et al discloses wherein the travel sensor assembly is removably detachable from a housing of the induction heating device (distance sensor 53 is connected to housing 30 which is removably detachable from the carriage 32 which holds the heating device 40, Fig. 1).

Response to Arguments
Applicant's arguments filed 8/13/2021 have been fully considered but they are not persuasive. 
Applicant’s argument: Applicant argues the prior art does not disclose or teach the amendments of claim 1. 
Examiner’s response: Barber et al discloses a travel sensor assembly, comprising a non-contacting detector (proximity sensor, col 10, lines 36-39) configured to detect at least one of movement in a direction parallel to the surface of the work piece or a direction of movement parallel to the surface of the work piece, of an induction heating device relative to a work piece (proximity sensor determines that a target material has come within a predetermined distance from the coil head 20, col 10, lines 39-43), the travel sensor assembly configured to transmit a feedback signal relating to the at least one of the detected movement or detected direction of movement to a controller that controls a power source providing power to the induction heating device (tool 10 is placed into a mode in which the heating even is automatically initiated once the proximity sensor determines that a target material has come within a predetermined distance from the coil head 20, col 10, lines 39-43).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS JOHN WARD whose telephone number is (571)270-1786.  The examiner can normally be reached on Monday - Friday, 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 5712724780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 







/THOMAS J WARD/Examiner, Art Unit 3761                                                                                                                                                                                                        
/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761